EXHIBIT 10.1

BB&T CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’

DEFERRED COMPENSATION PLAN

 

  •  

Effective January 1, 1997

 

  •  

Amended and Restated Effective November 1, 2001

 

  •  

Amended and Restated Effective January 1, 2005



--------------------------------------------------------------------------------

BB&T CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’

DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

          Page No.

Section 1.

   Establishment and Purpose    1

1.1

   Establishment of Plan    1

1.2

   409A Amendment and Restatement    1

1.3

   Purpose of Plan    2

1.4

   Federal Income Tax Considerations    2

Section 2.

   Definitions and Construction    2

2.1

   “Accrued Benefit”    3

2.2

   “Adjustment Date”    3

2.3

   “Affiliate”    3

2.4

   “BB&T”    3

2.5

   “BB&T Common Stock”    3

2.6

   “Beneficiary”    3

2.7

   “Board”    3

2.8

   “Code”    4

2.9

   “Committee”    4

2.10

   “Company”    4

2.11

   “Crediting Rate”    4

2.12

   “Deferral Election Form”    4

2.13

   “Deferred Compensation Account”    4

2.14

   “Deferred Compensation Credits”    5

2.15

   “Distribution Election Form”    5

2.16

   “Effective Date”    5

2.17

   “Entry Date”    5

2.18

   “Investment Fund”    5

2.19

   “Investment Fund Credit”    5

2.20

   “Meeting Fees”    5

2.21

   “Non-Employee Director”    6

2.22

   “Non-Employee BB&T Director”    6

2.23

   “Option”    6

2.24

   “Participant”    6

2.25

   “Plan”    6

2.26

   “Plan Year”    7

2.27

   “Retainer Fee”    7

2.28

   “Section 409A”    7

2.29

   “Separation from Service”    7

2.30

   “Service”    7

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 3.

   Deferred Compensation    7

3.1

   Election to Defer    7

3.2

   Vesting    9

3.3

   Payment of Deferred Compensation    9

3.4

   Unforeseeable Emergency Payments    13

3.5

   Deemed Investment in Investment Funds    14

3.6

   Adjustment of Fixed Rate Account    15

3.7

   Adjustment of Investment Fund Accounts    16

3.8

   Rules    16

Section 4.

   Stock Options    16

Section 5.

   Administration by Committee    17

5.1

   Membership of Committee    17

5.2

   Committee Officers; Subcommittee    17

5.3

   Committee Meetings    17

5.4

   Transaction of Business    18

5.5

   Committee Records    18

5.6

   Establishment of Rules    18

5.7

   Conflicts of Interest    18

5.8

   Correction of Errors    18

5.9

   Authority to Interpret Plan    19

5.10

   Third Party Advisors    19

5.11

   Compensation of Members    19

5.12

   Committee Expenses    19

5.13

   Indemnification of Committee    20

Section 6.

   Funding    20

Section 7.

   Allocation of Responsibilities    21

7.1

   Board    21

7.2

   Committee    21

7.3

   Plan Administrator    21

Section 8.

   Benefits Not Assignable; Facility of Payments    22

8.1

   Benefits Not Assignable    22

8.2

   Payments to Minors and Others    22

Section 9.

   Beneficiary    22

Section 10.

   Amendment and Termination of Plan    23

Section 11.

   Communication to Participants    24

Section 12.

   Claims Procedure    24

12.1

   Filing of a Claim for Benefits    24

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

12.2

   Notification to Claimant of Decision    25

12.3

   Procedure for Review    25

12.4

   Decision on Review    26

12.5

   Action by Authorized Representative of Claimant    26

Section 13.

   Parties to the Plan    26

13.1

   Single Plan    27

13.2

   Service; Allocation of Costs    27

13.3

   Committee    27

13.4

   Authority to Amend and Terminate    27

Section 14.

   Miscellaneous Provisions    27

14.1

   Notices    27

14.2

   Lost Distributees    28

14.3

   Reliance on Data    28

14.4

   Receipt and Release for Payments    28

14.5

   Headings    28

14.6

   Construction    28

14.7

   Nonavailability of Company    29

14.8

   Severability    29

14.9

   Merger and Consolidation    29

14.10

   Taxes    29

Section 15.

   Timing of 2005 Deferrals and Compliance with Section 409A    30

15.1

   Timing of 2005 Deferrals    30

15.2

   Compliance with Section 409A    30

EXHIBIT A:

   CREDITING RATE AS OF JANUARY 1, 2005    A-1

EXHIBIT B:

   INVESTMENT FUNDS AS OF JANUARY 1, 2005    B-1

EXHIBIT C:

   PARTICIPANTS IN THE PLAN AS OF JANUARY 1, 2005    C-1

EXHIBIT D:

   DETERMINATION OF INVESTMENT FUND CREDITS AS OF JANUARY 1, 2005    D-1

EXHIBIT E:

   EMPLOYER-PARTIES AS OF JANUARY 1, 2005    E-1

 

- iii -



--------------------------------------------------------------------------------

BB&T CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’

DEFERRED COMPENSATION PLAN

Section 1. Establishment and Purpose.

1.1 Establishment of Plan. Effective as of January 1, 1997, BB&T Corporation
(“BB&T”) (formerly, Southern National Corporation) adopted the “Southern
National Corporation Non-Employee Directors’ Deferred Compensation and Stock
Option Plan” (the “Prior Plan”). As of May 16, 1997, the name of the Prior Plan
was changed to the “BB&T Corporation Non-Employee Directors’ Deferred
Compensation and Stock Option Plan.” The Prior Plan was amended and restated,
effective as of November 1, 2001, and the name was changed to the BB&T
CORPORATION NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION AND STOCK OPTION PLAN;
and, since the Board previously determined that Options would not be granted
after December 31, 2004, by this amendment and restatement the name is hereby
changed to the BB&T Corporation Amended and Restated Non-Employee Directors’
Deferred Compensation Plan (the “Plan”). All benefits from this Plan shall be
payable solely from the general assets of BB&T and participating Affiliates.

1.2 409A Amendment and Restatement. Effective as of January 1, 2005, the Plan
has been amended and restated to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder by the
United States Department of the Treasury and/or Internal Revenue Service
(collectively “Section 409A”). To the extent applicable, BB&T intends that the
Plan comply with Section 409A, and the Plan shall be construed consistent with
this intent.



--------------------------------------------------------------------------------

1.3 Purpose of Plan. The purpose of the Plan is to promote the interests of BB&T
and its Affiliates by affording an incentive to Non-Employee Directors to remain
in Service with BB&T and its Affiliates and to use their best efforts on behalf
of BB&T and its Affiliates. The Plan accomplishes this purpose by providing
Non-Employee Directors the opportunity to defer receipt of all or a specified
part of their Board compensation received as a Non-Employee Director to a future
date pursuant to Section 3 of the Plan.

1.4 Federal Income Tax Considerations. Consistent with the purpose of the Plan
as recited herein, there are certain federal income tax considerations that
should result from the election to defer compensation.

1.4.1 Election to receive deferred compensation. Under current Treasury
Regulations, the election by a Participant to defer cash compensation under the
Plan should not result in the receipt of taxable income by such Participant or
the allowance of a deduction by BB&T for federal income tax purposes. A
Participant who defers compensation under the Plan should realize ordinary
income, however, at the time such compensation is actually received by such
Participant. To the extent that any Participant realizes such ordinary income,
BB&T should be entitled to a corresponding deduction for federal income tax
purposes.

1.4.2 Options in Lieu of Fees. As of January 1, 2005, Participants can no longer
elect to receive Options under the Plan in lieu of fees.

1.4.3 No Guarantee of Tax Treatment. Notwithstanding any other provision of the
Plan, although the Company shall use its best efforts to structure the Plan to
avoid current taxation and the imposition of taxation, penalties, and interest
under Section 409 A, the tax treatment of Participant deferrals, earnings,
Options, and benefits under the Plan shall not be, and is not, warranted or
guaranteed. The Company and its designees shall not be held liable for any
taxes, penalties, or other monetary amounts owed by a Participant, former
Participant, Beneficiary, or other person as a result of any deferral or payment
or exercise of Option under the Plan.

Section 2. Definitions and Construction.

Wherever appropriate, words used in the Plan in the singular may include the
plural, or the plural may be read as the singular. References to one gender
shall include the other.

 

- 2 -



--------------------------------------------------------------------------------

Whenever used in this Plan, including Section 1 and this Section 2, the
following capitalized terms shall have the meaning set forth below (unless
otherwise indicated by the context).

2.1 “Accrued Benefit” means with respect to each Participant the balance
credited to his Deferred Compensation Account as of the applicable Adjustment
Date following adjustment thereof as provided in Sections 3.6 and 3.7.

2.2 “Adjustment Date” means each day securities are traded on the New York Stock
Exchange, except regularly scheduled holidays of Branch Banking and Trust
Company, a North Carolina corporation with its principal office at
Winston-Salem, North Carolina.

2.3 “Affiliate” means any corporation which, with BB&T, is a member of a
controlled group of employers under Section 414(b) of the Code, and any other
entity with which BB&T would be considered to be a single employer under
Section 414(c) of the Code, applied using 50% as the percentage of ownership
required under such Code sections.

2.4 “BB&T” means BB&T Corporation, a North Carolina corporation with its
principal office in Winston-Salem, North Carolina, or any successor thereto by
merger, consolidation or otherwise.

2.5 “BB&T Common Stock” means BB&T’s $5 par value common stock.

2.6 “Beneficiary” means the person, persons, or entity designated or determined
pursuant to the provisions of Section 9 of the Plan (i) to receive the balance
of a Participant’s Deferred Compensation Account, if any, after his death, and
(ii) to succeed to a Participant’s right to exercise any Option, if any, by
reason of such Participant’s death.

2.7 “Board” means the Board of Directors of BB&T. For purposes of Section 2.21,
Board shall also include the Board of Directors of each participating Affiliate.

 

- 3 -



--------------------------------------------------------------------------------

2.8 “Code” means the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time.

2.9 “Committee” means the Administrative Committee provided for in Section 5.

2.10 “Company” means BB&T and participating Affiliates. See Section 13 for
special provisions concerning participating Affiliates.

2.11 “Crediting Rate” means the rate in effect as of the first day of each Plan
Year and utilized throughout the entire Plan Year in crediting interest to the
balance in the Fixed Rate Accounts of each Participant. The Crediting Rate shall
be determined in the manner described in Exhibit A attached hereto, as the same
may be amended from time to time by the Committee. Prior to the beginning of
each Plan Year, the Committee shall notify the Participants in writing of the
Crediting Rate for such Plan Year.

2.12 “Deferral Election Form” means the election form (including a form in
electronic, telephonic, or other format) executed by the Participant pursuant to
the provisions of Sections 3.1.

2.13 “Deferred Compensation Account” means the separate bookkeeping account to
be kept for each Participant to which Deferred Compensation Credits shall be
credited. Separate sub-accounts shall be established and maintained with respect
to the separate bookkeeping account, which sub-accounts shall include a “Fixed
Rate Account” and one or more “Investment Fund Accounts.” The Fixed Rate Account
and the Investment Fund Accounts shall be adjusted in the manner provided in
Sections 3.6 and 3.7.

 

- 4 -



--------------------------------------------------------------------------------

2.14 “Deferred Compensation Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Committee pursuant to the
provisions of Section 3.6.

2.15 “Distribution Election Form” means the distribution election form
(including a form in electronic, telephonic, or other format) executed by the
Participant pursuant to the provisions of Section 3.3.

2.16 “Effective Date” means January 1, 2005.

2.17 “Entry Date” means January 1 of each Plan Year or, if applicable, the date
specified in Section 3.1.3(b).

2.18 “Investment Fund” means the mutual funds described in Exhibit B attached
hereto, as the same may be amended from time to time by the Committee. Prior to
the beginning of each Plan Year, the Committee shall notify the Participants in
writing of the Investment Funds for such Plan Year. Each mutual fund described
in Exhibit B is sometimes referred to herein as “Investment Fund.”

2.19 “Investment Fund Credit” means, with respect to each Investment Fund, a
bookkeeping unit used for the purpose of crediting deemed shares of the
Investment Fund to the corresponding Investment Fund Account of each
Participant. Each Investment Fund Credit shall be equal to one share of the
Investment Fund. The value of each Investment Fund Credit shall be equivalent to
the net value of a share of the Investment Fund as of the applicable Adjustment
Date.

2.20 “Meeting Fees” means the sum of all Board and any Board committee meeting
fees received by a Non-Employee Director as compensation for services as a Non-
Employee Director.

 

- 5 -



--------------------------------------------------------------------------------

2.21 “Non-Employee Director” means (i) any Non-Employee BB&T Director, or
(ii) any active member of the Board of Directors of an Affiliate of BB&T who is
not an employee of BB&T or any of its Affiliates.

2.22 “Non-Employee BB&T Director” means any active member of the Board of BB&T
who is not an employee of BB&T or any of its Affiliates.

2.23 “Option” means a right to purchase one or more shares of BB&T Common Stock,
as granted and determined in accordance with the provisions of the Plan in
effect prior to January 1, 2005.

2.24 “Participant” means with respect to any Plan Year a Non-Employee Director
who has entered the Plan and any former Non-Employee Director who has a vested
Accrued Benefit under the Plan. A Non-Employee Director or former Non-Employee
Director who was a Participant in the Plan on December 31, 2004, shall continue
to be a Participant in the Plan, as amended and restated for Section 409A, on
January 1, 2005. Subject to Section 3, a Non-Employee Director who has not
otherwise entered the Plan shall enter the Plan and become a Participant as of
the Entry Date determined by the Committee. A Participant shall cease to be a
Participant as of the date he ceases to be a Non-Employee Director and ceases to
have a vested Accrued benefit under the Plan. The Participants, who are
Non-Employee Directors, in the Plan are designated on Exhibit C attached hereto,
as the same may be amended from time to time by the Committee.

2.25 “Plan” means the BB&T Amended and Restated Non-Employee Directors’ Deferred
Compensation Plan, effective as of January 1, 2005, an unfunded, non- qualified
deferred compensation as herein set out or as duly amended.

 

- 6 -



--------------------------------------------------------------------------------

2.26 “Plan Year” means each calendar year beginning on January 1 and ending on
December 31 during the continuation of the Plan.

2.27 “Retainer Fee” means the annual retainer received by a Non-Employee
Director as compensation for services as a Non-Employee Director.

2.28 “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder by the United States Department of
the Treasury and/or Internal Revenue Service.

2.29 “Separation from Service” means the termination from service of a Non-
Employee Director with BB&T and all Affiliates for any reason other than death.
Whether a Non-Employee Director has incurred a Separation from Service shall be
determined in accordance with Section 409A.

2.30 “Service” means service to the Company as a Non-Employee Director.

Section 3. Deferred Compensation. A Participant, who is a Non-Employee Director,
who defers compensation pursuant to this Section 3 must submit timely elections
on the Deferral Election Form and the Distribution Election Form as provided
herein. If no timely Deferral Election Form is filed, the amount deferred shall
be zero. If a Deferral Election Form is timely but no timely Distribution
Election Form is filed, the time and form of distribution shall be pursuant to
the default provisions of Section 3.3.

3.1 Election to Defer.

3.1.1 Deferred Compensation Election. A Participant, who is a Non-Employee
Director, may elect to participate in the Plan by executing a Deferral Election
Form. Such Deferral Election Form shall specify the type and amount of fees
being deferred. A Participant may defer receipt of an amount equal to 0%, 50% or
100% of the Retainer Fee and 0%, 50% or 100% of the Meeting Fees otherwise
payable to him for Services to be performed during the immediately following
Plan Year. If no election is made to defer, the amount deferred shall be zero.

 

- 7 -



--------------------------------------------------------------------------------

3.1.2 Crediting Deferred Compensation. An amount equal to the amount deferred by
a Participant, who is a Non-Employee Director, for a Plan Year shall be credited
by the Committee as a Deferred Compensation Credit to the Deferred Compensation
Account of the Participant as of the date on which the applicable Retainer Fee
or Meeting Fee would have otherwise been paid to the Participant.

3.1.3 Administrative Rules Governing Deferral Elections.

(a) General Rule.

(i) Timing of Elections. An election by a Participant to defer his Retainer Fee
or Meeting Fees pursuant to Section 3.1.1 shall be made by executing and
delivering to the Committee a Deferral Election Form not later than December 31
immediately preceding the Plan Year with respect to which Services will be
performed. Such election shall be irrevocable as of each December 31 with
respect to the Retainer Fee and Meeting Fees for which an election has been made
(or continues).

(ii) Duration of Elections. Effective for elections for the Plan Year beginning
January 1, 2008 (elections to be made on or before December 31, 2007), a
Participant’s election shall continue in effect for future Plan Years until
revoked or amended by the Participant. To be effective, a revocation or
amendment must occur on or before the December 31 immediately preceding the Plan
Year for which such revocation or amendment is to take effect. If no election is
made to defer, the election for zero deferrals shall likewise remain in effect
until a timely deferral is made for a subsequent Plan Year.

(b) Certain First Year Directors. The following provision shall become effective
upon the later of January 1, 2008, or the date approved in writing by the
Committee:

(i) Timing of Elections. A Non-Employee Director may, within 30 days of being
first elected or first appointed (so long as he has not previously been
“eligible” to participate in the Plan or in any other nonqualified deferred
compensation plan of BB&T or of any Affiliate that is required to be aggregated
with the Plan within the meaning of Section 409A), elect to participate in the
Plan and defer the portion of the Retainer Fee and Meeting Fees to be earned for
services to be performed subsequent to the deferral election and ending on
December 31 of that Plan Year by delivering a properly executed Deferral
Election Form to the Committee. Such election shall be irrevocable when made.

(ii) Duration of Elections. Such election by first year Non- Employee Directors
shall continue in effect for future Plan Years until revoked or amended by the
Participant. To be effective, a revocation or amendment must occur on or before
the December 31 immediately preceding the Plan Year for which such revocation or
amendment is to take effect.

 

- 8 -



--------------------------------------------------------------------------------

3.2 Vesting. The interest of a Participant in his Deferred Compensation Account
shall be fully vested (i.e., nonforfeitable) at all times.

3.3 Payment of Deferred Compensation.

3.3.1 Distribution.

(a) In General. Except as otherwise provided in Section 3.4 (Unforeseeable
Emergency Payments), the vested Accrued Benefit of a Participant shall be
distributed to or with respect to a Participant only upon the Participant’s
Separation from Service. Payment of benefits on account of a Separation from
Service shall be made in accordance with Section 3.3.2. Payment of benefits on
account of the death of the Participant shall be made in accordance with
Section 3.3.3.

(b) No Acceleration. Except as otherwise provided in Section 3.4 (Unforeseeable
Emergency Payments) and permitted under Section 409A, no acceleration of the
time and form of payment of a Deferred Compensation Account, or any portion
thereof, shall be permitted.

3.3.2 Payment of Benefits upon Separation from Service.

(a) Form of Distribution. The vested Accrued Benefit of a Participant who has
incurred a Separation from Service shall be paid to the Participant or applied
for his benefit under one of the following options.

(i) Term Certain Option. Payment of the Participant’s vested Accrued Benefit to
him in approximately equal monthly installments over a term certain elected by
the Participant not to exceed 180 months; or

(ii) Lump Sum Option. Payment of the Participant’s vested Accrued Benefit to him
in a lump sum.

The election of the form (i.e., Term Certain Option or Lump Sum Option) of
distribution (the “Form Election”) shall be made by the Participant on the
Distribution Election Form filed with the Committee as provided in
Section 3.3.2(c). All Form Elections must, subject to Section 3.3.2(c)(iv), be
consistent with all previous Form Elections. Subject to Section 3.3.2(c), if the
Participant fails to elect a distribution option or fails to make a timely
election, his vested Accrued Benefit shall be paid to him under the Lump Sum
Option. The amount of a Participant’s vested Accrued Benefit for purposes of any
distribution made pursuant to this Section 3.3.2 shall be determined as of the
Adjustment Date such distribution is actually processed by the Committee or its
designee.

 

- 9 -



--------------------------------------------------------------------------------

(b) Commencement and Timing of Distribution. Except as otherwise provided in
Section 3.4 (Unforeseeable Emergency Payments), no benefit payments will be made
to the Participant from the Plan under this Section 3.3.2 until the Participant
has incurred a Separation from Service. Payment of his vested Accrued Benefit
shall commence within one of the following periods.

 

Option (1)

 

         Distribution shall commence within the 60-day period next following the
date the Participant incurs a Separation from Service; provided that if such
60-day period begins in one calendar year and ends in another, the Participant
shall not have a right to designate the calendar year of payment.

 

Option (2)

 

         Distribution shall commence within the period beginning on the first
day of January of the Plan Year which next follows the Plan Year in which the
Participant incurred a Separation from Service and ending on the last day of
February of such Plan Year.

 

Option (3)

 

         Distribution shall commence within the 60-day period next following the
date the Participant attains age 65 (provided the Participant has incurred a
Separation from Service); provided that if such 60-day period begins in one
calendar year and ends in another, the Participant shall not have a right to
designate the calendar year of payment.

 

Option (4)

 

         Distribution shall commence within the period beginning on the first
day of January of the Plan Year which next follows the Plan Year in which the
Participant attains age 65 (provided the Participant has incurred a Separation
from Service) and ending on the last day of February of such Plan Year.

The election of the date as of which distribution shall commence (the “Timing
Election”) shall be made by the Participant on the Distribution Election Form
filed with the Committee as provided in Section 3.3.2(c). If the Participant
fails to elect one of these options, fails to make a timely election, or fails
to make consistent elections for all deferrals, Option (1) will be deemed to
have been elected by the Participant.

(c) Timing and Duration of Elections.

(i) Elections for 2005, 2006, and 2007. On or before December 31, 2007,
Participants may make Form Elections and Timing Elections with respect to fees
for Plan Years 2005, 2006, and 2007; provided that (A) no amount subject to the
elections shall otherwise be payable in the year in which the election is made;
and provided further that (B) such election shall not cause an amount to be paid
in the year of

 

- 10 -



--------------------------------------------------------------------------------

election that would not otherwise be payable in such year, and (C) that all Form
Elections shall be consistent with each other and all Timing Elections shall be
consistent with each other. Such elections shall continue in effect for future
Plan Years unless subsequent elections pursuant to Section 3.3.2(c)(iv) are made
and become effective.

(ii) Elections for 2008. On or before December 31, 2007, Participants in the
Plan at such time shall make Form Elections and Timing Elections on Distribution
Election Forms with respect to fees to be earned in Plan Year 2008. Such
elections of a Participant shall, subject to Section 3.3.2(c)(iv), be consistent
with the Form Elections and Timing Elections made by the Participant for 2005,
2006 and 2007 and prior years. Such elections shall continue in effect for
future Plan Years unless subsequent elections pursuant to Section 3.3.2(c)
(iv) are made and become effective.

(iii) Initial Distribution Elections. On or before the December 31 that
immediately precedes the Plan Year in which he is first eligible to participate
in the Plan, a Participant shall make a Form Election and Timing Election on a
Distribution Election Form. A Non-Employee Director who is eligible to make an
election pursuant to Section 3.1.3(b) shall make a Form Election and Timing
Election on a Distribution Election Form within 30 days of his election or
appointment as a Non- Employee Director. Such elections shall continue in effect
for future Plan Years unless subsequent elections pursuant to
Section 3.3.2(c)(iv) are made and become effective.

(iv) Subsequent Elections. A Participant may change the elections made under
Section 3.3.2(c) (i), (ii), and/or (iii) above only if the following conditions
are met:

 

  (A) The time and form of payment is permitted under the terms of the Plan and
that if the time and form of payment is changed, the time and form of all
previous Form Elections and Timing Elections is changed to a consistent time and
form of payment; and

 

  (B) Such subsequent election shall not take effect until at least 12 months
after the date on which the election is made; and

 

  (C) The payment with respect to which such subsequent election is made is
deferred for a period of not less than 5 years from the date such payment would
otherwise be made (for this purpose, payments under the Term Certain Option
shall be treated as a single payment); and

 

  (D) Any subsequent election shall not be made less than 12 months prior to the
date of the first scheduled payment; and

 

  (E) The election shall be irrevocable as of the last date it can be made.

 

- 11 -



--------------------------------------------------------------------------------

(d) Medium of Distribution. Distribution of a Participant’s vested Accrued
Benefit shall be made in cash.

(e) Installment Payments. If the Participant’s vested Accrued Benefit is to be
distributed in installments pursuant to the Term Certain Option, the amount of
each monthly installment shall be equal to the value of the Deferred
Compensation Account as of the date benefit payments are to commence multiplied
by a fraction, the numerator of which shall be one and the denominator of which
shall be the total number of installments to be paid. As of each February 1 (the
“Annual Valuation Date”), the amount of the monthly installment payment shall be
adjusted so that for the 12 consecutive month period beginning on such Annual
Valuation Date the amount of each monthly installment payment shall be equal to
the value of the Deferred Compensation Account on such Annual Valuation Date
multiplied by a fraction, the numerator of which shall be one and the
denominator of which shall be the number of installments remaining to be paid.
The Deferred Compensation Account shall continue to be adjusted as provided in
Section 3.6 until the entire balance credited to the Deferred Compensation
Account has been paid.

3.3.3 Payment of Death Benefit. On the death of a Participant, his vested
Accrued Benefit shall be paid to his Beneficiary in accordance with the
following special provisions.

(a) Death Before Payments Begin. If the Participant dies before payment of his
vested Accrued Benefit begins under Section 3.3.2, payment of his vested Accrued
Benefit to his Beneficiary shall commence as soon as practicable following the
date of the Participant’s death but in no event later than the 90th day next
following the date of the Participant’s death; provided that if such 90-day
period begins in one calendar year and ends in another, the Beneficiary shall
not have a right to designate the calendar year of payment. The amount of the
Participant’s vested Accrued Benefit for purposes of any distribution made
pursuant to this Section 3.3.3 shall be determined as of the Adjustment Date
such distribution is actually processed by the Committee or its designee. The
vested Accrued Benefit of the Participant shall be paid to the Beneficiary in
cash under the Lump Sum Option described in Section 3.3.2(a)(ii).

(b) Death After Payments Begin. If the Participant dies on or after payment of
his vested Accrued Benefit commences under Section 3.3.2, the remaining payments
(if any) that would have been made to the Participant had he not died shall be
made to the Participant’s Beneficiary in the same manner as they would have been
paid to the Participant had he lived.

3.3.4 Rules. The Committee may from time to time adopt additional policies or
rules governing the manner in which distributions will be made from the Plan so
that the Plan may be conveniently administered; provided that such policies or
rules comply with Section 409 A.

 

- 12 -



--------------------------------------------------------------------------------

3.4 Unforeseeable Emergency Payments.

3.4.1 Conditions for Request. A Participant may, at any time prior to his
Separation from Service, make application to the Committee to receive a cash
payment in a lump sum of all or a portion of the total amount credited to his
Deferred Compensation Account by reason of an “Unforeseeable Emergency.” The
amount of a payment on account of an Unforeseeable Emergency shall not exceed
the amount required to meet the financial hardship created by the Unforeseeable
Emergency, after taking into account the extent to which such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation would not itself cause severe financial hardship), or the cessation
of deferrals under the Plan. For this purpose, an Unforeseeable Emergency shall
mean a severe financial hardship of the Participant resulting from (i) an
illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to Sections 152(b)(l), (b)(2), and (d)(l)(B)); (ii) loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to the home by natural disaster not otherwise covered by insurance); or
(iii) other similar or extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant, all as determined in
the sole discretion of the Committee in accordance with Section 409A, and its
decision to grant or deny a payment on account of an Unforeseeable Emergency
shall be final. The Committee shall apply uniform and nondiscriminatory
standards in accordance with Section 409A in making its decision.

3.4.2 Written Request. The Participant’s request for a payment on account of an
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be paid from his Deferred Compensation Account, and the total amount of the
actual expense incurred or to be incurred on account of hardship.

3.4.3 Processing of Request. The processing of a request for a payment on
account of an Unforeseeable Emergency shall be completed as soon as practicable
from the date on which the Committee receives the properly completed written
request. If a Participant incurs a Separation from Service after a request is
approved in accordance with this Section 3.4 but prior to payment, the approval
of his request shall be automatically void and the benefits he is entitled to
receive under the Plan shall be paid in accordance with the applicable payment
provisions of the Plan. If a payment under this Section 3.4 is approved, such
payment shall be made in a lump sum within 60 days of the date of approval;
provided that if the 60-day period begins in one calendar year and ends in
another, the Participant shall not have a right to designate the calendar year
of payment. If the Committee determines that the extent of an Unforeseeable
Emergency requires a suspension of the Participant’s deferrals for the Plan Year
in which the Unforeseeable Emergency occurs, suspension shall take effect upon
the date of approval of such emergency. An Unforeseeable Emergency under this
Section 3.4 shall be charged to the Fixed Rate Account and the Investment Fund
Accounts with respect to the Participant’s Deferred Compensation Account on a
pro rata basis.

 

- 13 -



--------------------------------------------------------------------------------

3.4.4 Rules. The Committee may from time to time adopt additional policies or
rules governing the manner in which such payments because of an Unforeseeable
Emergency may be made so that the Plan may be conveniently administered;
provided that such policies or rules comply with Section 409A.

3.5 Deemed Investment in Investment Funds. The Committee shall establish and
maintain in behalf of each Participant a Deferred Compensation Account. The
Committee shall also establish and maintain with respect to each Participant’s
Deferred Compensation Account a sub-account entitled the “Fixed Rate Account.”
If the Participant elects to have all or a portion of the amount credited to his
Deferred Compensation Account deemed invested in one or more of the Investment
Funds as provided in this Section 3.5, the Committee shall establish a
sub-account entitled “Investment Fund Account” with respect to the amount deemed
invested in each Investment Fund. In accordance with procedures adopted by the
Committee, a Participant may elect to have all or a portion (in whole
percentages of 1 %) of the amount credited to his Deferred Compensation Account
deemed invested in one or more of the Investment Funds. An election to invest in
the Investment Funds shall be made by the Participant in accordance with such
rules and procedures as are adopted by the Committee from time to time. Any
amounts credited to the Participant’s Deferred Compensation Account which are
not deemed to be invested in the Investment Funds shall be credited to the Fixed
Rate Account and shall be credited with earnings as described in Section 3.6.
Unless modified or revoked by the Participant, an election to invest in the
Investment Funds shall continue in effect until such time as the distribution of
the Participant’s vested Accrued Benefit is processed by the Committee or its
designee in accordance with the provisions of Section 3.3. A Participant
unilaterally may modify or revoke his election as of any Adjustment Date by
providing advance notice to the Committee in accordance with such rules and
procedures as are adopted by the

 

- 14 -



--------------------------------------------------------------------------------

Committee from time to time. Any amount the Participant has elected to be deemed
invested in an Investment Fund shall be converted into Investment Fund Credits
with respect to that Investment Fund in the manner and as of the Adjustment Date
described in Exhibit D attached hereto, as the same may be amended from time to
time by the Committee. The value of any Investment Fund Credits the Participant
has elected to be deemed sold from an Investment Fund Account and credited to
another Investment Fund Account or to his Fixed Rate Account shall be determined
in the manner and as of the Adjustment Date described in Exhibit E attached
hereto, as the same may be amended from time to time by the Committee. All
deemed dividends, capital gains or other income distributions payable with
respect to the Investment Fund Credits allocated to an Investment Fund Account
shall be converted into Investment Fund Credits in the manner and as of the
Adjustment Date described in Exhibit D attached hereto, as the same may be
amended from time to time by the Committee. In the event the Committee shall
change the manner in which amounts are to be converted to Investment Fund
Credits or the manner in which Investment Fund Credits are to be deemed sold, it
shall communicate such change to Participants in writing in advance of the date
such change is to be effective. Fractional shares shall be accounted for as
such. The Investment Fund Accounts shall be adjusted as provided in Section 3.7.

3.6 Adjustment of Fixed Rate Account. Except as provided in Section 3.7 with
respect to the adjustment of the Investment Fund Accounts, as of the close of
business of BB&T on each Adjustment Date, the Fixed Rate Account with respect to
the Deferred Compensation Account of each Participant shall be adjusted in this
order.

3.6.1 There shall be debited (i) the total amount of any payments deemed made
from such Fixed Rate Account since the next preceding Adjustment Date, and
(ii) the total amount deemed applied since the next preceding Adjustment Date to
the deemed

 

- 15 -



--------------------------------------------------------------------------------

purchase of Investment Fund Credits for the Investment Fund Accounts of the
Participant (which accounts function as sub-accounts of the Deferred
Compensation Account).

3.6.2 There shall be credited the total amount of any Deferred Compensation
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.

3.6.3 There shall be credited the cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.

3.6.4 There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account as of such
Adjustment Date (after adjustment for any distributions as of such Adjustment
Date but prior to adjustment for credits as of such date), and (B) is the
Crediting Rate.

3.7 Adjustment of Investment Fund Accounts. The provisions of this Section 3.7
shall apply separately to each Investment Fund Account of the Participant. As of
the close of business of BB&T on each Adjustment Date, the number of Investment
Fund Credits allocated to the Investment Fund Account of each Participant shall
be adjusted in the following order.

3.7.1 There shall be debited any Investment Fund Credits deemed sold from the
Investment Fund Account since the next preceding Adjustment Date.

3.7.2 There shall be credited (i) any shares of the Investment Fund deemed
purchased with amounts converted into Investment Fund Credits, and (ii) any
additional shares of Investment Fund Credits deemed purchased as a result of any
deemed dividends, capital gains, or other income distributions payable since the
next preceding Adjustment Date with respect to Investment Fund Credits allocated
to the Participant’s Investment Fund Account.

3.8 Rules. The Committee may establish any rules or regulations necessary to
implement the provisions of this Section 3.

Section 4. Stock Options. Any Options received from Participant shall be subject
to the terms and conditions of the BB&T Corporation Non-Employee Directors’
Deferred Compensation and Stock Option Plan document in effect prior to
January 1, 2005.

 

- 16 -



--------------------------------------------------------------------------------

Section 5. Administration by Committee.

5.1 Membership of Committee. The Committee consists of not less than three nor
more than seven individuals who shall be appointed by the Board to serve at the
pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.

5.2 Committee Officers; Subcommittee. The members of the Committee shall elect a
Chairman and may elect an acting Chairman. They shall also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment in behalf of the Committee. The Chairman of the Committee shall
constitute the Plan Administrator and shall be agent for service of legal
process on the Plan. In addition, notwithstanding any provision herein, any
subcommittee established by the Committee or any Board committee or subcommittee
may be granted such authority, and be comprised of such members, as is necessary
to comply with the conditions imposed by Rule 16b-3, promulgated under
Section 16 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).

5.3 Committee Meetings. The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

 

- 17 -



--------------------------------------------------------------------------------

5.4 Transaction of Business. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

5.5 Committee Records. The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan. The records of the
Committee shall contain all relevant data pertaining to individual Participants
and their rights under the Plan.

5.6 Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

5.7 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting).

5.8 Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

 

- 18 -



--------------------------------------------------------------------------------

5.9 Authority to Interpret Plan. Subject to the claims procedure set forth in
Section 12, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to interpret the Plan and to
make determinations as to eligibility for participation and benefits under the
Plan. Further, subject to the terms of the Stock Option Subplan, the Committee
shall have exclusive jurisdiction to establish such terms of an Option Agreement
as the Committee may deem necessary or desirable. Interpretations and
determinations by the Committee and the Plan Administrator shall apply uniformly
to all persons similarly situated and shall be binding and conclusive on all
interested persons. Such interpretations and determinations shall only be set
aside if the Committee and the Plan Administrator are found to have acted
arbitrarily and capriciously in interpreting and construing the provisions of
the Plan.

5.10 Third Party Advisors. The Committee may engage an attorney, accountant, or
any other technical advisor on matters regarding the operation of the Plan and
to perform such other duties as shall be required in connection therewith, and
may employ such clerical and related personnel as the Committee shall deem
requisite or desirable in carrying out the provisions of the Plan.

5.11 Compensation of Members. No fee or compensation shall be paid to any member
of the Committee for his service as such.

5.12 Committee Expenses. The Committee shall be entitled to reimbursement by
BB&T for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

 

- 19 -



--------------------------------------------------------------------------------

5.13 Indemnification of Committee. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and BB&T shall indemnify and hold harmless, directly from
its own assets (including the proceeds of any insurance policy the premiums for
which are paid from BB&T’s own assets), each member of the Committee and each
other officer, Employee, or director of BB&T to whom any duty or power relating
to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct, or gross
negligence.

Section 6. Funding.

The obligation of the Company to make payments pursuant to Section 3 shall
constitute a general unsecured obligation of the Company to the Participant.
Notwithstanding the foregoing, BB&T shall establish and maintain a special
separate fund as provided for in the document entitled “BB&T Corporation
Non-Qualified Deferred Compensation Trust.” The Company shall make contributions
to the trust from time to time in accordance with Section 5 thereof.
Notwithstanding the foregoing, no Participant or his Beneficiary shall have any
legal or equitable rights, interest, or claims in any particular asset of the
trust or the Company by reason of the Company’s obligation under Section 3, and
nothing contained herein shall create or be construed as creating any other
fiduciary relationship between the Company and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the trust or the Company pursuant to Section 3, such right shall be no greater
than the right of an unsecured creditor of the Company.

 

- 20 -



--------------------------------------------------------------------------------

Section 7. Allocation of Responsibilities.

The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the other
applicable terms and provisions of the Plan, shall be as follows.

7.1 Board.

(i) To amend the Plan (other than the Exhibits);

(ii) To appoint and remove members of the Committee;

(iii) To terminate the Plan; and

(iv) To take any actions required to comply with federal and state securities
laws (except to the extent that the Committee or a committee or subcommittee
established pursuant to Section 5.2 is authorized to do so).

7.2 Committee.

(i) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 12 relating to claims procedure;

(ii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

(iii) To account for the Accrued Benefits of Participants;

(iv) To direct the Company in the payment of benefits;

(v) To establish the terms of the Option Agreements; and

(vi) To the extent necessary or advisable, to amend the Exhibits attached
hereto.

7.3 Plan Administrator.

(i) To file such reports with government agencies to which reports may be
required to be submitted from time to time;

 

- 21 -



--------------------------------------------------------------------------------

(ii) To provide for disclosure of Plan provisions and other information relating
to the Plan to Participants and other interested parties; and

(iii) To administer the claims procedure to the extent provided in Section 12.

Section 8. Benefits Not Assignable; Facility of Payments.

8.1 Benefits Not Assignable. Except as provided in Section 4.7, no portion of
any benefit held or paid under the Plan with respect to any Participant shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge; and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge the same shall be void; nor
shall any portion of such benefit be in any manner payable to any assignee,
receiver, or any one trustee, or be liable for a Participant’s debts, contracts,
liabilities, engagements, or torts, or be subject to any legal process to levy
upon or attach.

8.2 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally, or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

Section 9. Beneficiary.

The Participant’s Beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his

 

- 22 -



--------------------------------------------------------------------------------

Surviving Spouse. If the Participant does not designate a Beneficiary and has no
Surviving Spouse, the Beneficiary shall be the Participant’s estate. The
designation of a Beneficiary may be changed or revoked only by filing a new
beneficiary designation form with the Committee or its designee. If a
Beneficiary (the “Primary Beneficiary”) is receiving or is entitled to receive
payments under the Plan and dies before receiving all of the payments due him,
the balance to which he is entitled shall be paid to the Contingent Beneficiary,
if any, named in the Participant’s current beneficiary designation form. If
there is no Contingent Beneficiary, the balance shall be paid to the estate of
the Primary Beneficiary. Any Beneficiary may disclaim all or any part of any
benefit to which such Beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made. Such a disclaimer shall be made in form satisfactory to the Committee and
shall be irrevocable when filed. Any benefit disclaimed shall be payable from
the Plan in the same manner as if the Beneficiary who filed the disclaimer had
died on the date of such filing.

Section 10. Amendment and Termination of Plan.

The Board may amend or terminate the Plan at any time; provided, that in no
event shall such amendment or termination reduce any Participant’s Accrued
Benefit as of the date of such amendment or termination, nor shall any such
amendment affect the terms of the Plan relating to the payment of such Accrued
Benefit, nor shall any such amendment adversely affect outstanding Options or
any unexercised rights thereunder or in any way impair the rights of a
Participant with respect to his Options, without the Participant’s prior written
consent to such amendment. Any such amendment or termination shall be made
pursuant to a resolution of the Board and shall be effective as of the date
specified in such resolution. Notwithstanding the foregoing, and until otherwise
decided by the Board, the officer of the Company specifically

 

- 23 -



--------------------------------------------------------------------------------

designated in resolutions adopted by the Board shall have the authority to amend
the Plan to provide for the merger or consolidation of another directors’
deferred compensation and/or stock option plan into this Plan, and in connection
therewith, to set forth any special provisions that may apply to the
participants in such other plan as an Exhibit attached hereto. Upon termination
of the Plan, distribution of the Accrued Benefit of a Participant shall be made
to the Participant or his Beneficiary in the manner and at the time described in
Section 3 of the Plan and in accordance with Section 409 A. No additional
credits of Deferred Compensation Credits shall be made to the Deferred
Compensation Account of a Participant following termination of the Plan, but the
Deferred Compensation Account of each Participant shall continue to be adjusted
as provided in Section 3 until the balance of the Deferred Compensation Account
of the Participant has been fully distributed to him or his Beneficiary. In no
event shall the termination of the Plan adversely affect outstanding Options or
any unexercised rights hereunder or in any way impair the rights of any Option
holder without his consent.

Section 11. Communication to Participants.

BB&T shall communicate the principal terms of the Plan to the Participants. BB&T
shall make a copy of the Plan available for inspection by Participants and their
Beneficiaries during reasonable hours, at the principal office of BB&T.

Section 12. Claims Procedure.

The following claims procedure shall apply with respect to the Plan.

12.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid or provided to him or which are not being accrued for his
benefit, he shall file a written claim therefor with the Plan Administrator. In
the event the Plan Administrator shall be the Claimant,

 

- 24 -



--------------------------------------------------------------------------------

all actions which are required to be taken by the Plan Administrator pursuant to
this Section 12 shall be taken instead by another member of the Committee
designated by the Committee.

12.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time), the Plan Administrator shall notify the Claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant, prior to expiration of the initial 90-day period, written notice of
the extension, which notice shall set forth the special circumstances and the
date by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth, (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial. If the Plan
Administrator fails to notify the Claimant of the decision in timely manner, the
claim shall be deemed denied as of the close of the initial 90-day period (or
the close of the extension period, if applicable).

12.3 Procedure for Review. Within 60 days following receipt by the Claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the Claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision

 

- 25 -



--------------------------------------------------------------------------------

denying the claim. Prior to the decision of the Committee, the Claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

12.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner.

12.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

12.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

12.4.3 The decision of the Committee shall be final and conclusive.

12.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 12 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

Section 13. Parties to the Plan.

Subject to the approval of the Board, an Affiliate may adopt this Plan and
become an employer-party to this Plan by resolutions approved by its Board of
Directors. The Affiliates which are employer-parties to this Plan are listed on
Exhibit E attached hereto, as the same may be amended from time to time by the
Committee. The following special provisions shall apply to all employer-parties
to the Plan.

 

- 26 -



--------------------------------------------------------------------------------

13.1 Single Plan. The Plan shall apply as a single plan with respect to all
parties as if there were only one employer-party.

13.2 Service; Allocation of Costs. Service for purposes of the Plan shall be
interchangeable among employer-parties to the Plan and shall not be deemed
interrupted or terminated by the transfer at any time of a Participant from the
Service of one employer-party to the Service of another employer-party.

13.3 Committee. The Committee which administers the Plan as applied to BB&T
shall also be the Committee as applied to each other employer-party to the Plan.

13.4 Authority to Amend and Terminate. The Board of BB&T shall have the power to
amend or terminate the Plan as applied to each employer-party.

Section 14. Miscellaneous Provisions.

14.1 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Plan Administrator with his current address
for the mailing of notices, reports, and benefit payments; provided that the
Company may use the last address on file with it as a valid address. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address (and the
Participant or Beneficiary can incur additional taxes and penalties under
Section 409A). This provision shall not be construed as requiring the mailing of
any notice or notification otherwise permitted to be given by posting or by
other publication.

 

- 27 -



--------------------------------------------------------------------------------

14.2 Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant or Beneficiary to whom payment is due. Such benefit shall be
reinstated if a valid claim is made by or on behalf of the Participant or
Beneficiary for the forfeited benefit, although the benefits may be subject to
additional taxes and penalties under Section 409A.

14.3 Reliance on Data. The Company, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant; and the Company, the Committee
and the Plan Administrator shall have no obligation to inquire into the accuracy
of any representation made at any time by a Participant or Beneficiary.

14.4 Receipt and Release for Payments. Any payment made from the Plan to or with
respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Company with respect to the Plan. The
recipient of any payment from the Plan may be required by the Committee, as a
condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Committee.

14.5 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

14.6 Construction. The provisions of the Plan shall be construed and enforced
according to the laws of the State of North Carolina, without effect of its
conflict of laws provisions.

 

- 28 -



--------------------------------------------------------------------------------

14.7 Nonavailability of Company. The Company does not guarantee the
Participants, former Participants, or Beneficiaries against loss of or
depreciation in value of any right or benefit that any of them may acquire under
the terms of the Plan, nor does the Company guarantee to any of them that the
assets of the Company will be sufficient to provide any or all benefits payable
under the Plan at any time, including any time that the Plan may be terminated
or partially terminated.

14.8 Severability. All provisions contained in this Plan shall be severable, and
in the event that any one or more of them shall be held to be invalid by any
competent court, this Plan shall be interpreted as if such invalid provisions
were not contained herein.

14.9 Merger and Consolidation. The Company shall not consolidate or merge into
or with another corporation or entity, or transfer all or substantially all of
its assets to another corporation, partnership, trust, or other entities (a
“Successor Entity”) unless such Successor Entity shall assume the rights,
obligations, and liabilities of the Company under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan.

14.10 Taxes. The Company shall satisfy all federal, state, and local tax
reporting (and withholding, if applicable) requirements prior to making any
benefit payment under the Plan. Whenever under the Plan payments are to be made
by the Company in cash, such payments shall be net of any amounts sufficient to
satisfy all federal, state and local withholding tax requirements. Whenever
payments shall be made in BB&T Common Stock, the Company shall have the right to
require the Participant (or Beneficiary) to remit to the Company an amount
sufficient to satisfy all federal, state, and local withholding tax requirements
as a condition to the registration of the transfer of such BB&T Common Stock on
the books of BB&T.

 

- 29 -



--------------------------------------------------------------------------------

Section 15. Timing of 2005 Deferrals and Compliance with Section 409A

15.1 Timing of 2005 Deferrals. The requirements of Section 3.1.3 relating to the
timing of deferral elections shall not apply to any deferral elections for 2005
made on or before March 15, 2005, provided that (a) the amounts to which the
deferral election relates have not been paid or become payable at the time of
the election, (b) the Plan was in existence on or before December 31, 2004,
(c) the elections to defer compensation are made in accordance with the terms of
the Plan as in effect on December 31, 2005 (other than a requirement to make a
deferral election after March 15, 2005), (d) the Plan is otherwise operated in
accordance with the requirements of Section 409A with respect to deferrals
subject to Section 409A, and (e) the Plan is amended to comply with Section 409A
in accordance with the statute and related regulations and other guidance.

15.2 Compliance with Section 409A. Notwithstanding any other provision in the
Plan or any agreement to the contrary, if and to the extent that Section 409A is
deemed to apply to the Plan, it is the general intention of BB&T that the Plan
shall comply with Section 409A, related regulations, or other guidance, and the
Plan shall, to the extent practicable, be construed in accordance therewith.
Without in any way limiting the effect of the foregoing, in the event that
Section 409A, related regulations or other guidance require that any special
terms, provisions, or conditions be included in the Plan, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of the Plan. Further, in the event that the Plan shall be deemed not to
comply with Section 409A or any other related regulations or other guidance,
then neither BB&T, the Board of Directors of BB&T, the Compensation

 

- 30 -



--------------------------------------------------------------------------------

Committee of the Board, nor their designees or agents shall be liable to any
person for actions, decisions or determinations made in good faith.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this BB&T Amended and Restated Non-Employee Directors’
Deferred Compensation Plan is executed in behalf of BB&T on this 23rd day of
October, 2007, to be effective as of January 1, 2005.

 

BB&T CORPORATION By:   /s/ Kelly S. King   Kelly S. King, Chief Operating
Officer

 

Attest: /s/ M. Patricia Oliver Secretary M. Patricia Oliver

[Corporate Seal]

 

- 32 -